Citation Nr: 1710137	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1971, including service within the Republic of Vietnam from April 1969 to March 1970 for which he was awarded the Vietnam Service Medal with two Bronze Service Stars and the Vietnam Campaign Medal with 60 device.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  

In a February 2014 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for PTSD, and remanded the case to the RO for additional development.  In the decision, it was acknowledged that the Veteran had requested a hearing before a Veterans Law Judge and that he had been scheduled for such a hearing at the RO in August 2011.  He failed to appear without explanation, despite notice of the scheduled hearing having been sent to him in July 2011.  While this notice was sent to him at a different address than previously used for him, it was not returned as undeliverable, and the Veteran indicated to VA in 2013 that he had received subsequent VA correspondence at the same address.  

The Board acknowledges that the Veteran's representative, in an April 2016 written statement, has argued that the Veteran's claim on appeal should also be read more broadly to encompass other psychiatric disability diagnoses, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board, however, declines to re-characterize the issue on appeal to broaden the scope of the psychiatric disability.  As will become clear in the decision herein below, the evidence does not show that the Veteran has been diagnosed with a different psychiatric disorder, to include during the VA examinations in March 2015 and July 2016, which were conducted to determine the nature and etiology of any current psychiatric disorders.  Given what the medical evidence in the claims file shows, it cannot be said that the Board should be considering "alternative current conditions within the scope of the filed [PTSD] claim."  Clemons, 23 Vet. App. at 5.     


FINDING OF FACT

There is no competent evidence that the Veteran has PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the RO provided adequate pre-adjudication VCAA notice by letters, dated in February 2008 and June 2008, VA has satisfied its duty to notify.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing, but he did not appear at a hearing scheduled in August 2011.  Additionally, the RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service VA treatment records.  In letters dated in February 2014 and April 2014, the RO requested the Veteran to provide specific stressor details, including information relative to his report of having been hit by a car in service and any participation in combat.  The Veteran did not respond and has not identified any pertinent evidence that remains outstanding.  Further, the Veteran was afforded VA examinations in March 2015 and July 2016.  The examinations are adequate for rating purposes.  The March 2015 examination was conducted with consideration of the criteria of DSM-5, while the July 2016 was conducted with consideration of the criteria of both DSM-IV and DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 4th and 5th editions).  The VA examiners accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In short, VA's duty to assist has been met, and it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  If a veteran served 90 days or more of continuous, active service and a psychosis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

III.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claim.

The Veteran served on active duty in the Army from April 1968 to April 1971, which included a tour of duty in Vietnam from April 1969 to March 1970, with participation in the 1969 Tet Counter Offensive and the 11th Vietnam Campaign.  His awards included the Vietnam Service Medal with two Bronze Service Stars and Vietnam Campaign Medal with 60 device.  Although his DD Form 214, Report of Transfer or Discharge, does not reflect his military occupational specialty, other service personnel records indicate that his duties were those of a supply clerk.  Service treatment records do not show any complaints, diagnosis, or treatment for a psychiatric disability, including at the time of a February 1971 separation examination (and in an April 1971 Statement of Medical Condition, wherein the Veteran indicated no change in his condition).  Further, a psychiatric disability is not shown to have been manifested in the initial year following his discharge from active duty.  

After service, the Veteran initially filed a claim of service connection for PTSD in February 2006; he asserted that he witnessed numerous traumatic events while serving in Vietnam and was unable to sleep well due to nightmares and flashbacks.  His initial claim was denied in a July 2006 rating decision, but he filed an application in January 2008 to reopen his claim, which was eventually granted by the Board in February 2014 on the basis of lay statements regarding in-service stressors.  In his claim, he described delusions of events in Vietnam and memory lapses.  In a July 2008 letter, he described such stressors as seeing dead people and "limbs flying" and being hit by a car on leave and felt that a sniper was out to get him on a daily basis.  Such descriptions were also noted in statements from his wife.  In a February 2009 statement, the Veteran recounted waking up hearing gunshots and snipers in the house and having flashbacks.  

VA outpatient records show that in July 2004 the Veteran had a positive screening for PTSD (he endorsed nightmares or intrusive thoughts and avoidance symptoms possibly associated with PTSD), and was sent for a consultation.  He was seen for a PTSD consultation by a psychiatrist in September 2004.  The Veteran reported that his military occupational specialty was "anything but" supply clerk.  He said he drove a truck and went out into the field.  He noted that he was not wounded in Vietnam but knew people who had died there and that he had watched people die.  He was unable to recall details or an event that stood out in the sense of having frightened him severely.  He described ongoing tension, startle response, sometimes dealing with feelings of depression.  He had dreams about being shot at in Vietnam.  In the impression, the physician indicated that the Veteran's symptoms and his description of trauma were "subthreshold" for PTSD.  He recommended general support for his tension and suggested a SSRI, like Prozac, might be helpful.  Another PTSD screening in June 2005 was positive (he endorsed nightmares or intrusive thoughts and heightened arousal symptoms).  In April 2007, the Veteran requested medication for depression, noting he had been seen in September 2004 when he was told he was depressed.  It is not shown that he was prescribed any psychotropic medication at that time or any other time.  In April 2009, a depression screening was negative.  In September 2011, a PTSD screening was negative.  There is no evidence from the treatment records to show that, other than the PTSD consult, the Veteran received mental health services.  

Thus, a review of the VA treatment records discloses no actual diagnosis or finding of PTSD, or any psychiatric disability.  On an outpatient basis, the Veteran complained of such psychiatric symptoms as feelings of depression and tension, but following evaluation he did not receive a diagnosis of a psychiatric disability.  

The Veteran underwent two VA examinations, in March 2015 and July 2016, to determine whether he had any current psychiatric disabilities, including PTSD.  In March 2015, the examiner noted the Veteran's history and report of stressors from Vietnam (the Veteran indicated that "[e]verything over there stays on my mind.  I saw a lot of people get killed."), and observed that the Veteran had mild memory loss and was unable to remember an important aspect of the traumatic event(s).  The examining clinical psychologist concluded that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) criteria for a diagnosis of PTSD, and in fact did not have any mental disorder that conformed to DSM-5 criteria.  He stated that the Veteran did not present with the breadth of symptoms required for meeting the criteria for a PTSD diagnosis.  In making such a finding, he considered the PTSD screenings in July 2004 and June 2005, as well as a more recent screen in September 2011.  He also conducted psychological testing, which showed that the Veteran scored in the very low range for symptoms of depression and anxiety.  The examiner noted, however, that such self-report assessments were not sufficient to use alone for diagnostic purposes and that on the examination the Veteran had denied any symptoms of depression or anxiety.  

In July 2016, a different examining psychologist likewise thoroughly discussed the Veteran's history and clinical findings.  On mental status examination, she noted mild memory loss and impaired judgment and abstract thinking.  In relation to stressor events, the Veteran responded that he was unable to recall "any major stressors, not anything that still bother[ed] him and was unable to "remember any specific thing that stands out or that really frightened" him.  He stated that while he heard gunfire occasionally, he was "never involved in any roadside bombs or mortars or explosions."  The examiner essentially found that the Veteran did not have a stressor that was adequate to support a diagnosis of PTSD.  The examiner concluded that the Veteran did not meet either DSM-5 or DSM-IV criteria for a diagnosis of PTSD or any other mental disorder, as his symptoms lacked the breadth, intensity, and frequency required for such a diagnosis.  She also addressed the July 2004 and June 2005 positive PTSD screenings and the September 2005 PTSD consultation that found the Veteran's trauma and symptoms "subthreshold for PTSD," asserting that the positive ratings were not quantified so that the frequency or intensity of symptom occurrence could not be determined.  Further, it was noted that on these screenings, the Veteran was not asked to identify a stressor so that assumptions could not be made with regard to the event(s) to which the Veteran was responding.  The examiner pointed out that the positive screenings were not definitive bases for diagnosing a mental disorder.  She also provided a detailed explanation of rationale for the opinions in the report.  She acknowledged that the Veteran had only very minimal anxiety issues, which he had stated were not significant problems for him, and that he denied the presence of any symptoms of depression.  He was not prescribed any psychotropic medications by any medical providers.  In sum, the Veteran was not found to have a mental disorder that conformed to either DSM-IV or DSM-5 criteria.  

After reviewing the pertinent evidence including VA outpatient records and examination reports, the Board finds that there is no medical evidence of a diagnosis of PTSD, or any psychiatric disability, in the record, which is one of the required elements to substantiate a claim of service connection.    

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of PTSD which can be related to service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

As the record now stands, post-service evidence does not show a diagnosis of PTSD, much less any psychiatric disability.  In the absence of satisfactory proof that the Veteran has a current diagnosis, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that a future diagnosis of PTSD could present a basis for reopening this claim, and that a future diagnosis of a psychiatric disability other than PTSD which may be related to his period of service could present a basis for a new claim.]


ORDER

The appeal seeking service connection for PTSD is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


